Citation Nr: 1629469	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  10-46 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1979 to December 1984, and also had additional Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In January 2016 a hearing was held before the undersigned in Washington D.C.; a transcript of the hearing is in the record.  In April 2016, the Board requested a VHA medical advisory opinion in the matter; such opinion was received in June 2016.


FINDING OF FACT

It is reasonably shown that the Veteran's multiple sclerosis was manifest to a compensable degree within seven years following his separation from active service.


CONCLUSION OF LAW

Service connection for multiple sclerosis is warranted. 38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA redefined VA's duties to notify and assist a VA claimant in the development of a claim.  It applies in the instant case.  However, as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Veteran seeks to establish entitlement to service connection for MS, primarily asserting that the initial symptomatic manifestations of the disease had onset within a seven-year presumptive period following separation from service.  

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Establishing service connection requires evidence of: (1) a current disability; (2) a disease, injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection of multiple sclerosis may be granted on a presumptive basis if the disease is manifested to a compensable degree within seven years following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

It is clear from the record (and not in dispute) that the Veteran has a diagnosis of MS, and the Board's attention in this matter is focused upon questions concerning the timing of the onset of manifestations of the disease.  The critical question in this matter is whether the MS was manifested to a compensable degree within seven years following separation from service, so as to warrant presumptive service connection under 38 U.S.C.A. § 1112, 1137.  In other words, the Board must determine whether the evidence reasonably shows that the Veteran's MS was manifested prior to December 1991; once MS is diagnosed, it is compensable, with a minimum of a 30 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8018.

The Veteran's available service treatment records (STRs) document various symptoms and health concerns.  His presentation at the January 2016 Board hearing included the assertion that some of the documented health concerns in service may have represented manifestations of MS therein, suggesting a basis for an award of service connection based on onset in service.  The Board observes that a June 2016 VHA medical advisory opinion (discussed in greater detail below) states that the authoring neurologist "found no document of signs or symptoms highly suggestive of multiple sclerosis in the military part of the C-file."  Regardless, as the Board finds that service connection is warranted in this case on a different basis, there is no need for greater discussion of the Veteran's STRs and his assertions regarding symptoms in service at this time.

The Veteran asserts that his MS was first diagnosed in 1990.  Records of the identified provider of the earliest evaluation and diagnosis of the Veteran's MS are unavailable for review (and have reportedly been destroyed).  However, a November 1993 private emergency room record notes that the Veteran was seen for an "M.S. Attack."  The Board finds that the phrasing of the report's multiple references to an "M.S. Attack" suggests that the disability had been previously diagnosed.  History provided at the time includes that the Veteran had a three year history ("3 yr hx") of neurological symptoms and refers to brain MRI findings.  Thus, this report suggests pertinent MS symptomatology beginning in the year 1990.

A July 1998 private medical report from Dr. Mikszewski shows that the Veteran made a consistent report of his pertinent history at that time: "He comes in with a diagnosis of chronic progressive multiple sclerosis.  He relates that this began with tingling in his legs and fatigue and trouble concentrating with burning in 1990."  The report indicates that the Veteran "was referred to a Neurologist and had an MRI and then an LP which revealed that he had multiple sclerosis."

A May 2007 private medical report from Dr. Satler shows that the Veteran made a consistent report of the pertinent medical history: "He states that he first started having difficulty with burning of his lower extremities in 1990 involving his waist down to his lower extremity."

A handwritten May 2007 private medical report also appears to describe a medical history of pertinent symptomatology ("burning of B/L LE's") dating back to "1990."  (The Board notes that the year identified in this handwritten note is somewhat unclear, and it could be read as indicating 1990 or 1993; the Board has interpreted the ambiguous notation in the manner most consistent with the other evidence of record and most favorable to the Veteran's claim: "1990.")

The June 2016 VHA medical advisory opinion, by a neurologist, finds that "[t]he first clear documentation of multiple sclerosis by diagnosis was 1993 [emphasis added]," and that "I can find nothing in the C-file that clearly documents findings pointing to an earlier date [emphasis added]."  However, the VHA expert goes on to explain that there are significant indications that the Veteran's MS manifested symptomatically at least as early as 1990.  In this regard, the VHA expert explains that "multiple sclerosis is well known to have a vague onset that makes [identifying] the earliest time of onset difficult," and cites that the evidence in this case includes indications "that patient complained of 'burning of his lower extremities in 1990 involving his waist down to his lower extremity.'"  The VHA expert notes that a "diagnosis of multiple sclerosis was not considered" at that time, and thus "a full workup by a neurologist" was not completed until "1993," when such testing "documented a diagnosis of multiple sclerosis based on MRI exam and CSF exam."

The evidence in this case does not make it entirely clear when the Veteran's MS first manifested to a compensable degree.  However, the Board finds that the available evidence reasonably supports finding that the Veteran's MS first manifested to a compensable degree prior to December 1991, during the seven-year presumptive period following his active duty service.  In this regard, the Board notes (1) that a November 1993 report refers to the Veteran's "M.S. Attack" in a manner suggesting that the diagnosis was not a newly emerging one at that time, and the report describes the pertinent symptom history dating back to 1990; (2) that the Veteran consistently reported 1990 as the date of onset of the pertinent lay-observable MS symptoms to multiple medical treatment providers over a period of many years prior to his seeking VA benefits; (3) that the January 2016 VHA expert neurologist explained that the Veteran had "clear documentation of multiple sclerosis" by 1993, and that the nature of MS is such that it "is well known to have a vague onset" compatible with the indications that the Veteran had "burning in his lower extremities in 1990 involving his waist down to his lower extremity;" and (4) that the January 2016 VHA expert neurologist notes that the first "full workup" by a neurologist following the reported 1990 onset of symptoms "documented a diagnosis of multiple sclerosis based on MRI exam and CSF exam," there is no suggestion of any testing ruling out the presence of MS between the 1990 onset of pertinent suggestive symptoms and the 1993 documentation of the MS diagnosis.

Although the January 2016 VHA neurologist's opinion does not unequivocally identify the most likely time of onset of the first manifestation of the Veteran's MS, the Board reads the opinion's discussion as indicating that the Veteran's symptom history in 1990 is reasonably compatible with the expected nature of onset of MS, even if the diagnosis is not otherwise documented and confirmed prior to 1993.  The Board finds the VHA opinion highly probative and persuasive as it was prepared by a neurology expert and includes significant discussion of the Veteran's medical history as well as supporting medical principles and documentation.  There is no contrary medical opinion of record.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for multiple sclerosis is warranted.


ORDER

Seeking service connection for multiple sclerosis is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


